Results of Shareholder Votes The Annual Meeting of Shareholders of the Fund was held on July 20, 2010. Common shareholders voted on the election of Trustees. With regard to the election of the following Trustees by common shareholders of the Fund: # of Shares # of Shares In Favor Withheld Howard H. Kaplan Ronald A. Nyberg The other Trustees of the Fund whose terms did not expire in 2010 are Randall C. Barnes, Joseph E. Gallagher, Jr., Robert B. Karn III, John M. Roeder, and Ronald E. Toupin, Jr.
